Citation Nr: 0702234	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-43 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's request for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a caregiver


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma, which denied the veteran's request to 
reopen his claim for service connection for PTSD.  The Board 
of Veterans' Appeals (Board) notes that the RO has found that 
new and material evidence had been submitted with regard to 
PTSD; however, the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to service connection for PTSD (the 
veteran's reopened claim) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  Service connection for PTSD was denied by the RO in a 
rating decision dated December 1995.

3.  The evidence received subsequent to the December 1995 RO 
rating action includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
and VA medical treatment records.  This evidence does raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1995 RO decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for PTSD was received in June 2003, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In October 1995, the veteran submitted a claim to the VA 
asking that service connection be granted for PTSD.  He 
contended that as a result of his service aboard the USS 
Blueback (SS 581), and the stressors he endured while 
assigned to the submarine, he developed PTSD from which he 
now suffers therefrom.  He stated that the stress was induced 
by being aboard a submarine for six to eight months at a 
time.  

Following his submission of the claim, the veteran underwent 
a VA psychiatric examination in November 1995.  Upon 
completion of the exam, the doctor wrote:

	. . . does not meet full criteria 
for PTSD.  He does not have a specific 
incident that he is reliving in 
nightmares or intrusive thoughts.  He has 
a long history of substance abuse and 
also has a history of head injury. . . . 
No diagnostic tests are required.

The results were sent to the RO, which, in turn, issued a 
decision in December 1995.  The RO found that the evidence 
did not show the presence of PTSD, i.e., a diagnosis thereof, 
and as such, service connection was not warranted.  The 
veteran was notified of the decision but he did not appeal.  
Hence, that decision became final.

In February 2003, the veteran requested that his claim be 
reopened.  The veteran submitted additional documents and 
provided testimony before the Board in which he stated that 
he now had PTSD.  More importantly, he submitted a VA medical 
examination that had been accomplished in December 2004 that 
provided the following diagnosis:

PTSD, chronic severe secondary to service to the Navy.

The veteran's file was reviewed and in March 2004, the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified and he has appealed to the Board for review.  After 
the veteran submitted the December 2004, the RO did reopen 
the veteran's claim but it denied the veteran's claim noting 
that the veteran's stressors had not been proven.  See 
Supplemental Statement of the Case, issued in January 2005.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a December 1995 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.  The basis for the denial was that PTSD had not been 
diagnosed.  The veteran was notified of that decision but he 
did not perfect his appeal; hence, they became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and a VA medical examination of the 
veteran.  In making its decision, the RO concluded that there 
was no evidence showing that the veteran actually had the 
claimed disability.  Since then, the veteran has submitted 
written statements, he has provided testimony before the 
Board, and he has proffered VA medical treatment records.  As 
noted previously, also proffered has been a VA medical record 
showing a diagnosis of PTSD.  

This evidence is new.  It was not of record prior to December 
1995.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of psychiatric 
disorder that may be related to the veteran's military 
service.  Hence, it is the conclusion of the Board that this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran has 
experienced stressors and whether those stressors led to the 
development of PTSD.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
PTSD, the VA has a duty to develop the veteran's claim prior 
to the issuance of a decision on the merits of the claim.  A 
review of the claims folder indicates that the RO has never 
contacted the Department of Defense (DOD) in order to verify 
the veteran's stressors.  

Moreover, in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, 
supra, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that while he was assigned to the 
USS Blueback (SS 581), the submarine performed offshore 
intelligence missions.  The submarine was reportedly within 
the three mile territorial limits of the former Soviet Union.  
He has claimed that while in such waters, his submarine was 
fired upon by hostile forces.  He also said that while 
performing his duties in the torpedo room, his fellow sailors 
locked him in a torpedo tube.  Although he has not proffered 
evidence proving either incident, he has said that his 
brother was stationed on the submarine and may be able to 
confirm his assertions.  

A review of the claims folder indicates that the RO has never 
followed up on its request for information from the 
Department of Defense that would confirm the claimed 
stressors nor has it asked the veteran's brother for a 
statement on the matter.  Additionally, the RO has never 
determined whether the Court's pronouncements in Pentecost 
applied to the veteran's stressor statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from an adjustment disorder, a personality disorder, and 
anxiety.  He also has admitted that he was a drug user for 
nearly 20 years and that he has difficulty remembering 
incidents that occurred many years ago.  He has received 
treatment from VA facilities but there is no indication from 
the claims folder that the RO ever attempted to clarify the 
veteran's recent diagnosis of the PTSD, or to obtain 
clarification as to which psychiatric disorder diagnosis was 
correct.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiner who diagnosed the 
veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  The Board notes that the Court held in West v. Brown, 
7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2006); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the VCAA, and to ensure full compliance 
with due process requirements, this case must be REMANDED to 
the RO/AMC for the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience aboard the USS 
Blueback (SS 581) and his duties while 
aboard said submarine.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  The RO/AMC should provide to 
the veteran copies of the veteran's 
previous statements, including his 
testimony before the Board, so that the 
veteran can use those documents to 
refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the submarine's incursion into the 
territorial waters of the Soviet Union.  
The veteran should provide as much 
information as he can with respect to 
this exercise; i.e., his location at the 
time of the exercise, the time of year 
that it occurred, any response from the 
Soviet Navy, how the exercise affected 
him, the names of any individuals who 
served aboard the ship during the same 
exercise, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed aboard the 
submarine.  The veteran should provide 
any information with respect to his 
duties, his location, individuals who 
served with him, the stressors he 
encountered, how the stressors have 
affected him, etcetera.

2.  The RO/AMC should ask that the 
veteran contact his brother and ask that 
is brother, who was reportedly stationed 
aboard the USS Blueback, provide a 
written statement concerning any 
stressors claimed by the veteran.  
Specifically, the brother should be asked 
to confirm or corroborate any of the 
incidents claimed by his brother that 
were stressful.  Any response received 
from the veteran's brother should be 
included in the claims folder for review.  

3. Upon receipt of the above answers, the 
RO/AMC should send those answers, along 
with the other statements made by the 
veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

5.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the VA doctor 
in December 2004.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


